                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 PETER BYORTH and ANN                             CV 17-153-BLG-TJC
 McKEAN, on behalf of themselves and
 all those similarly situated,
                                                  ORDER STAYING CLASS
                     Plaintiffs,                  CERTIFICATION
                                                  BRIEFING
 vs.

 USAA CASUALTY INSURANCE
 COMPANY and JOHN DOES I-X,

                     Defendant.

       The Court held a status conference in this matter on April 22, 2019. After

discussion regarding Plaintiffs’ pending motion for class certification (Doc. 92), IT

IS HEREBY ORDERED that briefing on the motion for class certification is

STAYED pending resolution of the parties’ pending discovery motions. Upon

resolution of the discovery motions, the Court will set a schedule for further class

certification briefing.

       IT IS ORDERED.

       DATED this 22th day of April, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
